In an action, (1) for a declaratory judgment that a Mexican divorce decree is void, (2) for rescission of a separation agreement, and (3) for a divorce, defendant Michael G. Spoto appeals from an order of the Supreme Court, Westchester County, entered February 5, 1963, which awarded plaintiff $1,000 counsel fees with leave to apply to the trial court for an additional allowance. Order reversed, without costs, and motion denied, with leave to plaintiff to renew the application for counsel fees upon the trial, if she be so advised. The moving papers show no necessity for counsel fees to enable plaintiff to carry on the action; such a showing is an essential basis for the allowance of counsel fees pendente lite (Civ. Prae. Act, §§ 1169, 1169-a; Lake *634V. Lake, 194 N. Y. 179). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.